COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §
 JACK WADE HAMLIN,                                               No. 08-07-00298-CR
                                                 §
                        Appellant,                                    Appeal from
                                                 §
 v.                                                                15th District Court
                                                 §
 THE STATE OF TEXAS,                                           of Grayson County, Texas
                                                 §
                        Appellee.                                  (TC # 054835-15)
                                                 §

                                  MEMORANDUM OPINION

       Jack Wade Hamlin appeals the trial court’s judgment revoking community supervision and

imposing a sentence of confinement for twenty months in a state jail facility. On September 7, 2006,

Appellant entered a negotiated plea of guilty to possession of less than one gram of

methamphetamine. The trial court, in accordance with the plea bargain, assessed punishment at

confinement for two years in a jail facility, but suspended imposition of sentence and placed

Appellant on community supervision for four years. On February 14, 2007, the State filed a motion

to revoke alleging Appellant violated the terms and conditions of the community supervision order.

At the hearing on the motion to revoke, Appellant entered a plea of true to each of the seven alleged

violations. The trial court found that Appellant had violated the terms and conditions of the

community supervision order, revoked Appellant’s community supervision, and sentenced Appellant

to confinement for twenty months in a state jail facility. We affirm.

       Appellant’s court-appointed counsel has filed a brief in which she has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct. 2094,
18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the record demonstrating why,

in effect, there are no arguable grounds to be advanced. See High v. State, 573 S.W.2d 807

(Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974); Jackson v. State,

485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969).

A copy of counsel’s brief has been delivered to Appellant, and Appellant has been advised of his

right to examine the appellate record and file a pro se brief. No pro se brief has been filed.

       We have carefully reviewed the record and counsel’s brief, and agree that the appeal is

wholly frivolous and without merit. Further, we find nothing in the record that might arguably

support the appeal. The judgment is affirmed.


April 2, 2009
                                                      ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.
Carr, J., not participating

(Do Not Publish)